UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


DAVID L. SHAW,                                   §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-260
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                Respondent.                      §

   MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, David L. Shaw, an inmate confined at the Michael Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith GIblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed as successive.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After careful consideration, the court finds petitioner’s objections are without merit.

Petitioner concedes he has already sought habeas corpus relief concerning this conviction and

sentence. This Court is without jurisdiction to consider a successive habeas petition unless a three-
judge panel of the United States Court of Appeals for the Fifth Circuit has first granted the

petitioner permission to file such a petition. United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000) (per curiam); see also Crone v. Cockrell, 324 F.3d 833, 836 (5th Cir. 2003) (section 2254

petition).

        To the extent petitioner complains of the conditions of his confinement, petitioner is free

to file a separate civil rights action pursuant to 42 U.S.C. § 1983.

                                             ORDER

        Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in this case in accordance with the Magistrate

         .
Judge’s recommendations.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 28th day of November, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
